Title: To Thomas Jefferson from Michael D. Lacy, 9 December 1805
From: Lacy, Michael D.
To: Jefferson, Thomas


                                          
                            
                            [on or before 9 Dec. 1805]
                        
                  Michael D. Lacy Pastor of the Roman C: Church of Norfolk in Virginia his congregation being few in number and for the most poor in circumstances, is constraind to solicit the aid of his charitable and humane neighbours to enable him to erect an house of worship for which preparations are already made with equal confidence and humility, presumes to present Thomas Jefferson President of the United States with his humble petition for his Generous Gift towards the same, patiently awaits, full of hopes not to be dismissed in vain
               